Name: Commission Regulation (EEC) No 2843/80 of 30 October 1980 amending Regulation (EEC) No 2297/80 imposing a provisional anti-dumping duty on imports of certain polyester yarn originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 80 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EEC) No 2843/80 of 30 October 1980 amending Regulation (EEC) No 2297/80 imposing a provisional anti-dumping duty on imports of certain polyester yarn originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Articles 11 and 14 thereof, After consultation within the Advisory Committee set up under Article 6 of Regulation (EEC) No 3017/79 , Whereas the Commission, having received a complaint containing evidence of the existence of dumping in respect of certain polyester yarn origi ­ nating in the United States of America and of material injury resulting therefrom, announced the initiation of a proceeding concerning imports of such products into the Community and carried out a preliminary investigation following which , under Regulation (EEC) No 2297/80 (2 ), it imposed a provisional anti-dumping duty on imports of the abovementioned products ; Whereas, following the publication of Regulation (EEC) No 2297/80 , several Community importers of certain sewing thread made representations to the Commission claiming that the anti-dumping duty was wrongly levied on their imports from the United States of America ; Whereas, according to these importers, deliveries of such supplies into the Community cause no injury to the complainant Community producers and are subject to the provisional anti-dumping duty for the simple reason that they fall under the same NIMEXE code as imports of the yarn which is really the object of the complaint ; Whereas the Commission therefore investigated the matter and questioned the complainant producers ; Whereas these producers confirmed that, despite the reference in their complaint to NIMEXE code 51.01-28 which includes all non-textured yarns of polyester, multiple or cabled, the complaint does not relate to sewing thread ; Whereas imports of certain sewing thread should therefore be excluded from the anti-dumping proceeding concerning imports of certain polyester yarn originating in the United States of America and, consequently, should not be subject to the provisional anti-dumping duty imposed under Regulation (EEC) No 2297/80 , HAS ADOPTED THIS REGULATION : Article 1 1 . The provisional anti-dumping duty imposed, under Regulation (EEC) No 2297/80 , on imports of non-textured polyester yarn , falling within Common Customs Tariff subheading ex 51.01 A and corres ­ ponding to NIMEXE code 51.01-28 , shall not apply to imports of sewing thread composed of multiple or cabled yarn which is ; (a) put up on supports (reels , tubes, etc .) of a weight (including support) not exceeding 1 000 grams ; and (b) dressed ; and (c) has a final 'Z' twist . 2 . The amounts paid as a deposit in respect of the provisional duty imposed, under Regulation (EEC) No 2297/80 , on imports of sewing thread, as defined in paragraph 1 , shall be released . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 339 , 31 . 12 . 1979 , p. 1 . b ) OJ No L 231 , 2. 9 . 1980 , p. 5 .